DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claim 16 
Cancelled: None 
Added: None 
Therefore Claims 1 – 20 are now pending.

Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. 
Applicant argues: Park and Mertens do not appear to disclose or even suggest at least the above-recited features of independent claims 1 & 12 "an image processor configured to receive a high dynamic range (HDR) image signal by every frame, calculate an on-pixel ratio (OPR) that represents a ratio of a number of pixels, from among the plurality of pixels, that turn on based on the HDR image signal to a number of all pixels included in the display panel, and control a brightness of the pixels that turn on based on the on-pixel ratio." 
Examiner respectfully disagrees with the applicant in that Mertens does teach in Paragraph [0160 – 0161] the features of the independent claims as disclosed. Mertens discloses that the on-pixel ratio that is being calculated is based on the number of pixels (PIP Im1) from a plurality of pixels (pixels from HDR Im2), that turn on based on the HDR image signal to a number of all pixels (pixels from HDR Lm2), including pixels that do not turn on included in the display panel (Paragraph [0160] - weighing a larger and closer highlight area of Im1 as more seriously contrasting with the important e.g. central area of Im2 it may still consider that large bright area of Im1 too bright compared to the rather dark look of most of Im2. So, it may decide to lower the luminance of this mode HiModIm1 by 1 stop, bringing it to 30 nit, which should not be too distracting for a small PIP in the right-upper corner)
Therefore since applicant’s arguments were not persuasive, please see rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2015/0091950 to Park in view of U.S. Publication 2018/0336669 to Mertens.

Regarding claim 1, Park teaches an organic light emitting display device comprising: 
a display panel including a plurality of pixels (see Fig. 4 display panel 360 and pixels PX 370); 
a power source configured to provide a high power voltage and a low power voltage to the pixels (see Fig. 4 gamma voltage generator 350); 
a data driver configured to provide a data signal to the pixels through data lines (see Fig. 4 source driver 340); 
a scan driver configured to provide a scan signal to the pixels through scan lines (see Fig. 4 scan driver 330); 
a timing controller configured to provide control signals that control the power source, the data driver, and the scan driver (see Fig. 4 Timing Controller 320). 
an image processor configured to receive a high dynamic range (HDR) image signal by every frame (see Fig. 4 data converter 310),
an on-pixel ratio (OPR) (see paragraph 47). 
Park does not teach an image processor configured to receive a high dynamic (HDR) image signal by every frame, calculate an on-pixel ratio (OPR) that represents a ratio of a number of the pixels that turn on based on the HDR image signal to a number of all pixels, including pixels that do not turn on, included in the display panel, and control a brightness of the pixels that turn on based on the on-pixel ratio. 
However, Mertens teaches an image processor configured to receive a high dynamic (HDR) image signal by every frame (see paragraphs 138 and 160, “The first two examples are where a higher dynamic range image… is the main image, and a lower dynamic range image … Im1 is a PIP, e.g. taking up 1/4 of the area”)
an on-pixel ratio (OPR) that represents a ratio of a number of the pixels that turn on based on the HDR image signal to a number of all pixels, including pixels that do not turn on, included in the display panel, and control a brightness of the pixels that turn on based on the on-pixel ratio (see paragraphs 138 and 161 and Figs. 5, 11 and 12 showing the PIP with a SDR signal mixed with the HDR stream and determining, for example ¾ are HDR, and controlling brightness accordingly).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the on-pixel ratio for brightness control as taught by Martens with the display of Park for the purpose of increasing the functionality of the display by processing HDR and SDR signals together using a known method to adjust the brightness of a partial HDR image for predictable results.

Regarding claim 2, Park in view of Martens teaches the organic light emitting display device of claim 1.  Martens teaches wherein the brightness of the pixels that turn on based on the HDR image signal increases as the OPR decreases (see paragraphs 160 and 161). 

Regarding claim 3, Park in view of Martens teaches the organic light emitting display device of claim 1.  Park teaches a power voltage controller configured to control the power source based on the OPR (see gamma voltage generator 350 and paragraph 72); and 
a gamma controller configured to control a gamma data set output from the timing controller based on the OPR (see gamma voltage generator 350 and paragraph 72). 
Martens teaches wherein the image processor includes: an OPR calculator configured to calculate the OPR (see paragraph 138 and 161); 

Regarding claim 4, Park in view of Martens teaches the organic light emitting display device of claim 3.  Park teaches wherein the power voltage controller is configured to output a power voltage control signal that decreases the high power voltage provided to the pixels from the power source when the OPR is equal to or less than a predetermined reference ratio (see paragraph 72). 

Regarding claim 5, Park in view of Martens teaches the organic light emitting display device of claim 3.  Park teaches wherein the power voltage controller is configured to output a power voltage control signal that increases the low power voltage provided to the pixels from the power source when the OPR is equal to or less than a predetermined reference ratio (see paragraph 72). 

Regarding claim 6, Park in view of Martens teaches the organic light emitting display device of claim 3.  Park teaches wherein the gamma controller is configured to output a gamma control signal that selects one of gamma data sets stored in the timing controller to the timing controller when the OPR is equal to or less than a predetermined reference ratio (see paragraph 72). 

Regarding claim 7, Park in view of Martens teaches the organic light emitting display device of claim 6.  Park teaches wherein the data driver is configured to generate gamma voltages based on the gamma data set (see paragraph 72). 

Regarding claim 8, Park in view of Martens teaches the organic light emitting display device of claim 3.  Park teaches wherein the image processor further includes: a smooth filter configured to sequentially change the high power voltage during a plurality of frames based on a change amount of the high power voltage between the frames (see paragraph 51). 

Regarding claim 9, Park in view of Martens teaches the organic light emitting display device of claim 3.  Park teaches wherein the image processor further includes: a smooth filter configured to sequentially change the low power voltage during a plurality of frames based on a change amount of the low power voltage between the frames (see paragraph 51). 

Regarding claim 10, Park in view of Martens teaches the organic light emitting display device of claim 8.  Park teaches wherein the image processor further includes: a smooth filter configured to sequentially output a plurality of gamma data sets during the plurality of frames based on the gamma data sets between the frames (see paragraph 51). 

Regarding claim 11, Park in view of Martens teaches the organic light emitting display device of claim 3.  Park teaches wherein the image processor further includes: a scaling unit configured to change a grayscale value of the HDR image signal (see paragraph 78-80). 

Regarding claim 12, Park teaches an organic light emitting display device, comprising:
a display panel including a plurality of pixels (see Fig. 4 display panel 360 and pixels PX 370); 
a power source configured to provide a high power voltage and a low power voltage to the pixels (see Fig. 4 gamma voltage generator 350); 
a data driver configured to provide a data signal to the pixels through data lines (see Fig. 4 source driver 340); 
a scan driver configured to provide a scan signal to the pixels through scan lines (see Fig. 4 scan driver 330); 
a timing controller configured to provide control signals that control the power source, the data driver, and the scan driver (see Fig. 4 Timing Controller 320). 
an image processor configured to receive a high dynamic range (HDR) image signal by every frame (see Fig. 4 data converter 310),
an on-pixel ratio (OPR) (see paragraph 47),
provide a power control signal that decreases the high power voltage or increases the low power voltage when the on-pixel ratio is equal to or less than a predetermined reference ratio to the power source, and provide a gamma control signal that selects a gamma data set from among the gamma data sets to the timing controller (see paragraphs 78-80).
Park does not teach an image processor configured to receive a high dynamic (HDR) image signal by every frame, calculate an on-pixel ratio (OPR) that represents a ratio of a number of the pixels, from among the plurality of pixels, that turn on based on the high dynamic range image signal to a number of all pixels, including pixels that do not turn on, included in the display panel. 
However, Mertens teaches an image processor configured to receive a high dynamic (HDR) image signal by every frame (see paragraph 138),
calculate an on-pixel ratio (OPR) that represents a ratio of a number of the pixels, from among the plurality of pixels, that turn on based on the high dynamic range image signal to a number of all pixels, including pixels that do not turn on, included in the display panel (see paragraphs 138 and 161 and Figs. 5, 11 and 12 showing the PIP with a SDR signal mixed with the HDR stream and determining, for example ¾ are HDR, and controlling brightness accordingly).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the on-pixel ratio for brightness control as taught by Martens with the display of Park for the purpose of increasing the functionality of the display by processing HDR and SDR signals together using a known method to adjust the brightness of a partial HDR image for predictable results.

Regarding claim 13, Park in view of Martens teaches the organic light emitting display device of claim 12.  Park teaches wherein the image processor is configured to output the power control signal that sequentially changes the high power voltage during at least two frames when a change amount of the high power voltage of a Nth frame and a (N+1)th frame is equal to or greater than a predetermined reference change amount, where the N is an integer greater than 1 (see paragraphs 78-80). 

Regarding claim 14, Park in view of Martens teaches the organic light emitting display device of claim 12.  Park teaches wherein the image processor is configured to output the gamma control signal that sequentially outputs a plurality of gamma data sets during a plurality of frames based on the gamma data of a Nth frame and a (N+1)th frame, where the N is an integer greater than 1 (see paragraphs 78-80). 

Regarding claim 15, Park in view of Martens teaches the organic light emitting display device of claim 12.  Park teaches wherein the image processor is configured to change grayscale value of the high dynamic range image signal (see paragraph 78). 

Regarding claim 16, Mertens teaches a driving method of an organic light emitting display device, comprising: 
calculating an on-pixel ratio based on a high dynamic range (HDR) image signal (see paragraphs 110 and 138), the on-pixel ratio (OPR) that represents a ratio of a number of the pixels that turn on based on the HDR image signal to a number of all pixels, including pixels that do not turn on, included in the display panel, and control a brightness of the pixels that turn on based on the on-pixel ratio (see paragraphs 138 and 161 and Figs. 5, 11 and 12 showing the PIP with a SDR signal mixed with the HDR stream and determining, for example ¾ are HDR, and controlling brightness accordingly), 
determining whether or not the on-pixel ratio is equal to or less than a predetermined reference ratio (see Figs. 11 and 12 and paragraph 160 “The first two examples are where a higher dynamic range image… is the main image, and a lower dynamic range image … Im1 is a PIP, e.g. taking up 1/4 of the area”); and 
decreasing brightness of the pixels that turn on based on the HDR image signal in response to the on-pixel ratio bring equal to or less than the predetermined reference ratio (see paragraph 161 regarding lowering the brightness, and paragraph 138).

Regarding claim 17, Mertens teaches the driving method of claim 16.  Mertens teaches wherein the brightness of the pixels that turn on based on the HDR image signal decreases by decreasing a high-power voltage provided to a display panel that displays an image based on the HDR image signal (see paragraph 161). 

Regarding claim 18, Mertens teaches the driving method of claim 16.  Mertens teaches wherein the brightness of the pixels that turn on based on the HDR image signal decreases by increasing a low power voltage provided to a display panel that displays an image based on the HDR image signal (see paragraph 161).

Regarding claim 19, Mertens teaches the driving method of claim 16.  Mertens teaches wherein the brightness of the pixels that turn on based on the HDR image signal decreases by changing gamma voltages provided to a display panel that displays an image based on the HDR image signal (see paragraphs 28 and 88). 

Regarding claim 20, Mertens teaches the driving method of claim 16.  Mertens teaches further comprising: changing the brightness of the pixels that turn on based on the HDR image signal during a plurality of frames in sequence (see paragraph 161). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625